790 F.2d 78
In re Complaint of Richard J. LEIGHTON.
No. 14.
United States Court of Appeals,Federal Circuit.
April 17, 1986.

Richard J. Leighton, Mayberry & Leighton, Washington, D.C., submitted pro se.
Before MARKEY, Chief Judge, FRIEDMAN, RICH, DAVIS, BALDWIN, SMITH, NIES, NEWMAN, BISSELL, and ARCHER, Circuit Judges.

ORDER

1
On February 25, 1986, Richard J. Leighton (Leighton) forwarded to the Judicial Conference of the United States, c/o the Director of the Administrative Office of the United States Courts, what Leighton described as "a complaint filed pursuant to 28 U.S.C. Sec. 372(c)".  On the same day, Leighton sent copies of the "complaint" to the judges of this court.  The Director returned the complaint to Leighton as a matter with which neither the Director nor the Judicial Conference was authorized to deal.


2
Leighton has now requested that this court act on his complaint, or arrange for judges of another court to investigate and act on his allegations against this court.


3
The "complaint" repeats the allegations of an earlier motion filed in this court by Leighton and entitled "Motion to Prevent the Appearance and the Fact of Presentation of Particular Cases to Particular Judges and to Gain Court Compliance with its Own Procedures".  That motion was denied by the Chief Judge on December 7, 1985 and was denied again by this court in banc on February 7, 1986.


4
Leighton has informed the court that his "complaint" is directed against Chief Judge Markey, Circuit Judges Friedman, Rich, Davis, Baldwin, Smith, Nies, Newman, Bissell, and Archer, and Senior Judges Bennett and Miller.


5
Having considered the "complaint", the court, acting in banc, herewith ORDERS:


6
(1) The present "complaint" is dismissible by the Chief Judge as not in conformity with paragraph (1) of 28 U.S.C. Sec. 372(c), 28 U.S.C. Sec. 372(c)(3)(A)(i).


7
(2) The court in banc, which constitutes the council provided for in 28 U.S.C. Sec. 332, has elected to treat Leighton's present submission of his "complaint" as a petition to the council for review under 28 U.S.C. Sec. 372(c)(10).


8
(3) Leighton's "complaint" is herewith dismissed as not in conformity with paragraph (1) of 28 U.S.C. Sec. 372(c) because it is not based on facts supportive of an allegation that any judge or the court has engaged in conduct in any manner prejudicial to the effective and expeditious administration of the business of the court.